EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Zachary Wiersma on 2/12/2021
IN THE CLAIMS, cancel claims 2-6 and amend claim 1 as follows: 

1. (Currently Amended) A system for mixing and dispensing one or more pesticides, the system comprising: 
a plurality of pesticide containers for containing pesticide; 
at least one dosing device associated with the pesticides containers and adapted to dose pesticide from the pesticide containers; 
a mixing device for receiving pesticide from the dosing device and mixing the pesticide to form at least one of a pesticide solution and a pesticide mixture; 
a receiving container for receiving the at least one of the pesticide solution and the pesticide mixture from the mixing device; 
an adapter attached to the receiving container, the adapter comprising an inflow port for receiving at least one of the pesticide solution and the pesticide mixture into the receiving container and an air port




Allowable Subject Matter
Claims 1 and 7-11 are allowed for the reasons stated in the Notice of Allowance mailed 12/16/2020. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anshu Bhatia/
Examiner, Art Unit 1774